     Case 3:20-cv-00272-MMD-BNW Document 67 Filed 02/05/21 Page 1 of 3



 1    RESNICK & LOUIS, P.C.
      Prescott Jones, Esq., SBN: 11617
 2    pjones@rlattorneys.com
      Emily K. Dotson, Esq. (Pro Hac Vice Pending)
 3    8925 W. Russell Road, Suite 220
      Las Vegas, NV 89148
 4    Telephone: (702) 997-3800
 5    Facsimile: (702) 997-3800
      Attorneys for Intervenor,
 6    American Reliable Insurance Company

 7
                                   UNITED STATES DISTRICT COURT
 8

 9                                      DISTRICT OF NEVADA

10
       THE CINCINNATI SPECIALTY                      CASE NO.: 3:20-cv-0272-MMD-BNW
11     UNDERWRITERS INSURANCE
       COMPANY,
12
                                                               NOTICE OF SERVICE RE:
13                   Plaintiffs,                         INTERVENOR AMERICAN RELIABLE
       v.                                                  INSURANCE COMPANY’S INITIAL
14                                                            RULE 26(a)(1) DISCLOSURE
       RED ROCK HOUNDS, a Domestic                                  STATEMENT
15     Nonprofit Cooperative Corporation Without
       Stock (81) [sic]; LYNN LLOYD,
16
       individually; and TRACY TURNBOW
17     (Interested Party),

18                  Defendants.
       ____________________________________
19     RED ROCK HOUNDS, a Domestic
       Nonprofit Cooperative Corporation Without
20
       Stock; and BARBARA LYNN LLOYD,
21
                     Counterclaimant,
22     v.
23     THE CINCINNATI SPECIALTY
24     UNDERWRITERS INSURANCE
       COMPANY; BEEHIVE INSURANCE
25     AGENCY, INC., a Utah corporation, doing
       business as CERTIFIED INSURANCE
26     SERVICES, INC.,
27                 Counterdefendants.
28     ____________________________________

                                                     1
     Case 3:20-cv-00272-MMD-BNW Document 67 Filed 02/05/21 Page 2 of 3



 1     BEEHIVE INSURANCE AGENCY, INC.
 2                  Third-Party Plaintiff,
 3     v.
 4
       MOORE CLEMENS & CO, INC., a Virginia
 5     corporation, and DOES 1-X, inclusive,

 6                Third-Party Defendants.
       _____________________________________
 7     AMERICAN RELIABLE INSURANCE
       COMPANY,
 8

 9                  Intervenor.

10

11           Notice is hereby given that Intervenor, AMERICAN RELIABLE INSURANCE

12    COMPANY, by and through its counsel of record, PRESCOTT T. JONES, ESQ., of the law offices

13    of RESNICK & LOUIS, P.C., served its Initial Rule 26(a)(1) Disclosure Statement via U.S. mail

14    and e-mail on February 5, 2021 on all counsel of record.

15
             DATED this 5th day of February, 2021.
16
                                                   RESNICK & LOUIS, P.C.
17

18
                                             By:   /s/ Prescott Jones, Esq.
19                                                 Prescott Jones, Esq., SBN: 11617
                                                   Emily K. Dotson (Pro Hac Vice Pending)
20                                                 8925 W. Russell Road, Suite 220
                                                   Las Vegas, NV 89148
21                                                 Telephone: (702) 997-3800
                                                   Facsimile: (702) 997-3800
22                                                 Attorneys for Intervenor, American Reliable
                                                   Insurance Co.
23

24

25

26
27

28

                                                      2
     Case 3:20-cv-00272-MMD-BNW Document 67 Filed 02/05/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2           I hereby certify that on February 5, 2021, I electronically transmitted the attached
 3    documents to the Clerk’s office using the CM/ECF system for filing and for transmittal of Notice
 4    of Electronic filing to the following CM/ECF registrants:

 5
       Rick R. Hsu, Esq.                                  Curtis B. Coulter, Esq.
 6
       P.O. Box 30000                                     Coulter Harsh Law 403 Hill Street
 7     Reno, NV 89509                                     Reno, Nevada 89501
       T: 775-827-2000                                    E: curtis@coulterharshlaw.com;
 8     rhsu@mcllawfirm.com;                               Counsel for Defendant Tracy Turnbow
       Counsel for Defendants/Counterclaimants
 9     Red Rock Hounds
       Griffith H. Hayes                                  BARBARA LYNN LLOYD
10
       Danielle A. Kolkoski                               25 Spoke Road
11     LITCHFIELD CAVO LLP                                Reno, NV 89506
       3993 Howard Hughes Parkway, Suite 100              Pro Se
12     Las Vegas, Nevada 89169
       Hayes@LitchfieldCavo.com;
13     Kolkoski@LitchfieldCavo.com
14     Counsel for Plaintiff
       John C. Boyden, Esq.                               Alice K. Herbolsheimer
15     Erickson, Thorpe &                                 Jack G. Angaran
       Swainston, Ltd.                                    Lewis Brisbois Bisgaard &
16     P.O. Box 3559                                      Smith, LLP
       Reno, NV 89505                                     5555 Kietzke Lane
17     E: Jboyden@etsreno.com                             Suite 200
18     Counter-Defendant Beehive                          Reno, NV 89511
       Insurance Agency, Inc. dba                         E: jack.angaran@lewisbrisbois.com
19     Certified Insurance Services,                      Counsel for Third-Party Defendant Moore
       Inc.                                               Clemens & Co.
20

21
                                                  By: /s/ Stephanie Espinoza
22                                                    Stephanie Espinoza
                                                     An Employee of Resnick & Louis, P.C
23

24

25

26
27

28

                                                      3
